DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (2017/0282545) (hereinafter Muto).
Regarding Claim 1, Muto teaches a printing apparatus (1, Fig. 1) comprising: a plurality of power supply circuits (Power Source 1-Power Source 6, Fig. 1) including at least a first power supply circuit (Power Source 1) and a second power supply circuit (Power Source 2) [Paragraphs 0057-0060]; a head (11A-11H, Fig. 4) including a plurality of nozzles (24, Fig. 4), the nozzles (24) forming a plurality of groups (see Fig. 4) arranged in a first direction (conveyance direction – frontward/rearward, Fig. 4), each of the groups (see Fig. 4) including a plurality of 

Regarding Claim 2, Muto teaches the printing apparatus (1), wherein the information indicates that the number of nozzles (24) associated with the first group (see Fig. 4) and associated with the first power supply circuit (Power Source 1-Power Source 6) is larger than the number of nozzles (24) associated with the first group (see Fig. 4) and associated with the second power supply circuit (Power Source 1-Power Source 6) [Paragraphs 0079-0089].

Regarding Claim 3, Muto teaches the printing apparatus (1), wherein the number of the power supply circuits (Power Source 1-Power Source 6) is equal to or less than the number of the groups (see Fig. 4) [See Figures 4 and 6].

Regarding Claim 4, Muto teaches the printing apparatus (1), wherein the first group (see Fig. 4) further includes a second nozzle array (see Fig. 4) and a third nozzle array (see Fig. 4) that is farther in the first direction (conveyance direction – frontward/rearward) from the second group (see Fig. 4) than the second nozzle array (see Fig. 4), the information indicates that the number of nozzles (24) associated with the third nozzle array (see Fig. 4) and associated with the second power supply circuit (Power Source 1-Power Source 6) is equal to or less than the number of nozzles (24) associated with the second nozzle array (see Fig. 4) and associated with the second power supply circuit (Power Source 1-Power Source 6) [Paragraphs 0079-0089].

Regarding Claim 5, Muto teaches the printing apparatus (1), wherein the second group (see Fig. 4) includes a fourth nozzle array (see Fig. 4) and a fifth nozzle array (see Fig. 4) that is farther in the first direction from the first group (see Fig. 

Regarding Claim 6, Muto teaches the printing apparatus (1), wherein the groups (see Fig. 4) further include a third group (see Fig. 4) that is adjacent to the first group (see Fig. 4) in the first direction (conveyance direction – frontward/rearward) on an opposite side of the second group (see Fig. 4), the power supply circuits (Power Source 1-Power Source 6) further include a third power supply circuit (Power Source 1-Power Source 6), and the information indicates that the nozzles (24) associated with the first group (see Fig. 4) further include a plurality of nozzles (24) associated with the third power supply circuit (Power Source 1-Power Source 6) [Paragraphs 0079-0089].

Regarding Claim 7, Muto teaches the printing apparatus (1), wherein the nozzles (24) further form a fourth group (see Fig. 4) that is adjacent to the first group (see Fig. 4) in the second direction (left-right direction), the power supply circuits (Power Source 1-Power Source 6) further include a fourth power supply circuit (Power Source 1-Power Source 6), and the information indicates that the nozzles (24) associated with the first group (see Fig. 4) further include a plurality of nozzles (24) 

Regarding Claim 10, Muto teaches a printing method, comprising: discharging liquid from a head onto a medium, the head including: a plurality of power supply circuits that include at least a first power supply circuit and a second power supply circuit; and a plurality of nozzles, the nozzles forming a plurality of groups arranged in a first direction, each of the groups including a plurality of nozzle arrays arranged in the first direction, each of the nozzle arrays extending in a second direction intersecting with the first direction, each of the nozzles being associated with any of the power supply circuits; and moving one of the medium and the nozzles relative to the other of the medium and the nozzles, wherein: the groups include a first group and a second group adjacent to each other in the first direction; the first group includes a first nozzle array adjacent to the second group in the first direction; a plurality of nozzles belonging to the first group include a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit; and the nozzles belonging to the first nozzle array include some of the nozzles associated with the second power supply circuit.
Allowable Subject Matter
Claims 8-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation a printing apparatus that includes the information indicates that a plurality of nozzles associated with the first group include at least one nozzle associated with the .
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation a printing apparatus that includes at least one boundary nozzle array formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit; at least one nozzle array positioned at one side in the first direction with respect to the at least one boundary nozzle array and formed only by the nozzles associated with the first power supply circuit; and at least one nozzle array positioned at the other side in the first direction with respect to the at least one boundary nozzle array and formed only by the nozzles associated with the second power supply circuit.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853